Citation Nr: 0315107	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-06 732	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for a laceration 
of the right eye.

2.  Entitlement to a compensable evaluation for residuals of 
a right ankle sprain.

3.  Entitlement to service connection for right shoulder 
pain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 1996 to March 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by which 
a VA RO denied service connection for right shoulder pain and 
granted service connection for residuals of a laceration of 
the right eye and residuals of a right ankle sprain.  Both 
were evaluated as noncompensably disabling.  

Although entitlement to a higher initial evaluation of a 
right eye laceration is one of the issues developed by the RO 
for review by the Board, the veteran has indicated that he 
seeks compensation for residuals of an in-service laceration 
of the left eye.  Nevertheless, he has entered an appeal as 
to all the issues addressed in the April 2002 statement of 
the case (SOC)-including that of entitlement to a higher 
evaluation for residuals of a laceration of the right eye.  
See 38 C.F.R. § 20.200 (2002).  Since the claim of service 
connection for residuals of a laceration of the left eye has 
not been developed for the Board's review, it is referred to 
the RO for appropriate adjudicatory action.  

Furthermore, the Board observes that in addition to the 
issues set forth on the preceding page, the veteran perfected 
an appeal of higher initial evaluations for left shoulder 
disability and tenosynovitis of the left wrist, as well as 
entitlement to service connection for right wrist joint pain.  
However, at an October 2002 videoconference Board hearing the 
veteran withdrew his appeal of these three issues.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on claims 
for increased ratings filed later.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  Inasmuch as the rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board will 
consider whether "staged" ratings are warranted.  Id.  


REMAND

When this matter arrived at the Board, although the veteran 
had been notified of the provisions of the Veterans Claims 
Assistance Act of 2000 by a SOC dated in April 2002, he had 
not been advised as to the evidence needed to substantiate 
his claim of service connection or his claims for compensable 
evaluations.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Likewise, the veteran had not been 
notified of the obligations of VA and of the veteran with 
respect to obtaining the necessary information or evidence.  
Because of this, the Board notified the veteran by letter 
dated in March 2003 of the evidence needed to substantiate 
his claims and the obligations of both VA and the veteran 
regarding obtaining that evidence.  By letter dated in April 
2003, the veteran responded and submitted additional 
evidence.  Given that this new information was not considered 
by the RO, and because the veteran has not waived such RO 
consideration, a remand is required.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (regulations allowing for Board review of newly 
acquired evidence without the claimant's knowing waiver of RO 
consideration are invalid).  

After the veteran responded to the Board's letter, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2)(ii) 
(allowing the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  To remedy this problem, a remand is 
required.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  (The RO should take 
note of the new mailing address provided 
by the veteran at the October 2002 
hearing by the Board.  See page 2 of the 
hearing transcript.)

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claims and what portion of the 
required information or evidence, if any, 
the veteran is to submit and which 
portion VA will obtain.  (In the case of 
information or evidence that the claimant 
is notified is to be provided by the 
claimant, if such information or evidence 
is not received by VA within one year 
from the date of such notification, no 
benefit may be paid or furnished by 
reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).)  

3.  After the development requested above 
has been completed, the RO should again 
review the record, including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002), the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

